Citation Nr: 1100778	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD) and, if so, whether the 
claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for major 
depressive disorder, to include as secondary to service-connected 
disabilities and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to November 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
from June 2006 and July 2008 rating decisions by the Department 
of Veterans Affairs (VA) Regional Offices (ROs) in Denver, 
Colorado, and Cheyenne, Wyoming.

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in May 2010 on the issue of service 
connection for a major depressive disorder.  On his January 2007 
substantive appeal, VA Form 9, for PTSD, the Veteran indicated 
that he did not want a hearing on that issue.

The issues of entitlement to service connection for PTSD and 
major depressive disorder, on the merits, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDINGS OF FACT

1.  In a November 2000 rating decision the RO denied service 
connection for PTSD.  The Veteran did not appeal that rating 
decision, and it became final.

2.  Evidence received since the final November 2000 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim for 
service connection for PTSD.  

3.  In a June 2006 rating decision the RO denied service 
connection for major depressive disorder.  The Veteran did not 
appeal that rating decision, and it became final.

4.  Evidence received since the final June 2006 RO decision is 
new, relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim for service 
connection for major depressive disorder, to include as secondary 
to the service-connected disorders.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement 
to service connection for PTSD has been received, and the 
Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for major depressive disorder, to include 
as secondary to the service connected disorders, has been 
received, and the Veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given that the previously 
denied claims are being reopened and that the reopened claims are 
being remanded for further development, additional discussion of 
those procedures is unnecessary.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim.  Kightly v. Brown, 6 Vet. 
App. 200 (1994).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis (either upon 
the merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be evaluated, 
in the context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims held the Board must first determine 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Then, if new and 
material evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring that 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for a 
disease that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must (1) be 
medical evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b) (2010).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court of Appeals for Veterans Claims has held that 
the presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  Subsequently, a higher court explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must consider 
"how strong the other rebutting evidence might be."  Harris v. 
West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have 
been aggravated by active military service when there is an 
increase in disability during service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the increase in 
disability is due to the natural progress of the disability or 
disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.306 (a), (b) (2010).  Aggravation of a pre-existing condition 
may not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in severity 
during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service and was not aggravated 
therein.  The burden of proof is upon VA to rebut the presumption 
by producing that clear and unmistakable evidence.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be based 
upon "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should 
be based on medical judgment derived from accepted medical 
principles, and the clinical factors pertinent to the basic 
character, origin, and development of such injury or disease. 
History conforming to accepted medical principles should be given 
due consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical and 
evidentiary principles regarding incurrence, symptoms, and course 
of the injury or disease, together with all other lay and medical 
evidence concerning the inception, development, and 
manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded unless 
the pre-existing condition increased in severity during service, 
pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 
2003).  VA may show a lack of aggravation by establishing that 
there was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition. 38 U.S.C.A. § 1153.  However, if VA fails 
to rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991).  There must be "a lasting worsening of the condition 
- that is, a worsening that existed at the time of separation . . 
. ."  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of this 
appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027- 29 (May 
4, 2005) (now codified at 38 C.F.R. § 3.304(b) (2009)).  As noted 
above, the amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at issue 
pre-existed entry into service, and that the disability was not 
aggravated by service, before the presumption of soundness on 
entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 
2000).  The Board will therefore consider both the old and new 
versions of 38 C.F.R. § 3.304(b), noting that the amended 
regulation establishes a somewhat lesser burden upon the 
claimant.

Service connection for PTSD requires a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f).  With respect to 
claims for service connection for PTSD based upon in-service 
personal assault, 38 C.F.R. § 3.304(f)(3) provides additional 
procedural safeguards and considerations which must be addressed 
prior to an adjudication of a claim.  The Board finds that the 
notice requirements of 38 C.F.R. § 3.304(f)(3) were fulfilled by 
the RO by correspondence in June 2005.

Cases involving allegations of non-combat personal assault fall 
within the category of situations in which it is not unusual for 
there to be an absence of service records documenting the events 
of which the appellant complains.  Therefore, evidence from 
sources other than the appellant's service records may be used to 
corroborate an account of a stressor incident.  See, e.g., Patton 
v. West, 12 Vet. App. 272, 281 (1999).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(3).

The Court of Appeals for Veterans Claims has pointed out that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavior changes by a clinician 
and interpretation in relation to a medical diagnosis."  See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-
(9)).  The Court has also held that these provisions of M21-1, 
which provide special evidentiary procedures for PTSD claims 
based on personal assault, are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 
(1998); Cohen, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 have 
been rescinded and reissued as amended in a manual rewrite (MR).  
See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 
(2008), entitled "Developing Claims for Service Connection for 
PTSD Based on Personal Trauma."

Evidence of behavioral changes following the claimed assault is 
one type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

The Court of Appeals for Veterans Claims has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record).  In 
the present case, the claim for service connection for major 
depressive disorder will be adjudicated as separate from the 
claim for PTSD, because they have been considered separately by 
the RO.

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A November 2000 rating 
decision denied service connection for PTSD.  The Veteran did not 
appeal that rating action, and it therefore became final.  In 
September 2004, he filed a request to reopen his claim for 
service connection for PTSD and a claim for service connection 
for a major depressive disorder.  A June 2006 rating decision 
denied service connection for PTSD and major depressive disorder.  
The Veteran appealed that rating action as it pertained to PTSD 
but not as to major depressive disorder, and it therefore became 
final as to the latter issue.  In February 2008, the Veteran 
filed a request to reopen his claim for service connection for 
major depressive disorder.

Summarizing the evidence of record at the time of the November 
2000 rating decision, the service treatment records do not show 
any complaints, diagnoses, or treatment related to psychiatric 
disorders.  The service personnel records that were associated 
with the claims file did not cover the period after the alleged 
March 1984 sexual assault.  They do show that in 1981 he was 
missing from his ship for three days, and in September 1982 
disobeyed orders regarding leaving on liberty.  He was docked 
$200 pay as punishment.

At April 1988 VA treatment the Veteran reported trouble 
concentrating since his discharge from active service.  He 
attributed this to back and ankle pain as well as a learning 
disability.  The Veteran was noted to have social anxiety or an 
emotional inhibition.  He indicated at September 1988 VA 
treatment that he had nightmares related to his service.  At 
October 1988 VA treatment he reported a decrease in intensity of 
his dreams and nightmares.  November 1988 VA psychiatric 
treatment notes indicate that the Veteran reported being 
depressed with school.  At treatment in December 1988 he 
discussed abuse he had experienced in a children's home, and his 
guilt for not speaking up at the time.

At February 1989 VA treatment the Veteran discussed being raped 
in service and being sexually abused as a child.  He was 
diagnosed with probable PTSD.  The Veteran indicated at other 
February 1989 treatment that he had depression related to chronic 
pain and a traumatic experience from during his active service.  
In July 1989 the Veteran reported an increase in flashbacks and 
nightmares, and indicated that he thought he needed to 
participate in the PTSD program.

In an October 1989 meeting with RO personnel, the Veteran stated 
that while aboard the USS Long Beach in March 1984 he was taken 
out of his bunk and sexually abused by five men.  They had a gun 
and the Veteran feared for his life if he reported them based on 
threats that they made.  The Veteran indicated that since that 
time he had trouble trusting anyone, including his family.  He 
did not tell anyone about the incident for several years, but his 
family and friends noticed that he was different after service. 

At December 1989 VA in-patient treatment the Veteran reported 
that in the March 1984 incident he was forced to give oral sex to 
five men and that following the incident he had to work closely 
with one of the men for several months.  He reported continued 
anger towards the five men, recurrent nightmares and thoughts 
related to the event, and increased alcohol consumption for over 
a year after the event.  He also reported an exaggerated startle 
reflex with feelings of estrangement and a restricted affect.  
The Veteran denied suicidal or homicidal ideation, but he often 
asked God to "take him."  

On examination the Veteran's eye contact was poor, there was no 
acute distress, and his speech was non-pressured.  His affect was 
slightly liable, his mood was apprehensive, and his thought 
processes and cognition appeared confused.  He denied visual or 
auditory hallucinations and had no delusions, suicidal or 
homicidal ideations.  He was oriented to time, place, and person 
and his insight and judgment appeared to be somewhat impaired.

At September 1992 treatment the Veteran was noted to have PTSD 
secondary to childhood and adult sexual trauma.  He had avoided 
dating because of a fear of rejection, being taken advantage of, 
and residual problems from his sexual abuse.  His work history 
had been unstable, and he frequently quit or was fired due to 
poor peer relationships or discomfort in handling customers.  VA 
treatment notes from February 1995 indicate that the Veteran had 
problems with anger and confrontation.  At November 1997 
treatment he expressed a fear of loss of control of sexual 
fantasies, which interfered with his social relationships.  He 
wondered at May 2008 treatment whether his anxiety level was 
excessive.  August 1998 treatment notes indicate that the Veteran 
was doing "fairly well."  February 2000 treatment notes 
indicate that he was doing worse and had not been able to stop 
taking Zoloft.  He was depressed, irritable, and flew off the 
handle at work.  He was staying home more because he was afraid 
to go out of the house.  His symptoms impaired his concentration 
at work, and he was markedly anxious in public.  He had 
flashbacks related to the previously-described in-service rape.

The Veteran wrote in a March 2000 statement that he was raped and 
brutally beaten in April 1984 on the USS Long Beach, and that he 
was beaten on three subsequent occasions as a reminder to keep 
his mouth shut about the first incident.  He continued to have 
flashbacks.

Regarding the evidence submitted conjunction with the Veteran's 
claim to reopen the previous denial of service connection for 
PTSD, he continued to receive VA mental health treatment.  In 
February 2001 he indicated being a little more depressed and not 
sleeping well.  

At a VA examination in December 2001, it was noted that post-
service treatment records showed difficulty concentrating while 
taking a class, and described sexual abuse in childhood and 
during service.  The Veteran also described a shipyard accident 
in which another man unloading a heavy object let it go, causing 
injury to the Veteran's leg.  This accident changed how he 
related to others, leading to him keeping others at arm's length 
and not performing well as a team member.  The Veteran was unable 
to work because of physical ailments, lived alone, and occupied 
himself using a computer, reading, listening to talk radio and 
music, and watching television.  His preferred means of dealing 
with distress was to isolate himself, and he was sensitive to the 
comments and attitudes of others, which he readily interpreted as 
insults or provocations.  The Veteran shopped at night to avoid 
crowds.  When depressed he became more quiet, cried, ate more, 
and slept less.  He had one friend who could pull him out of his 
sadness and isolation, and he enjoyed spending time with the 
friend's extended family at holidays.  The Veteran occasionally 
visited his sister and her daughter.  He could not recall any 
dreams, and no longer had nightmares.  The Veteran felt safe and 
content in his apartment, where he lived alone, but he had more 
difficulty at night.  When he heard footsteps behind him, he had 
thoughts of being jumped on and would stop to let others pass.

On mental status examination the Veteran was noted to be neat and 
clean in his appearance.  He had poor eye contact throughout the 
interview and no hypervigilance was noted.  There was no evidence 
of thought disorder or brain organicity.  Paranoid features were 
picked up in psychological testing.  Longstanding dysphoria and 
anxiety, probably secondary to abusive treatment, were noted to 
be from childhood and compounded by his experiences during 
service.  The examiner opined that the Veteran was traumatized 
early in life, and that this was somewhat aggravated by his 
experiences in the Navy.  The Veteran was diagnosed with anxiety 
disorder, NOS (not otherwise specified), based on abusive 
relationships in childhood and the Navy.  There were some 
symptoms of PTSD but they were insufficient for a diagnosis.  His 
GAF (global assessment of functioning) score was 58 as related to 
the anxiety disorder, and he was employable based on the mental 
health symptoms alone.  The GAF score was 48, taking his 
personality disorder into account. 

At March 2002 VA treatment the diagnosis was PTSD and dysthymia, 
and he had a GAF score of 45.  It was noted that he seemed 
stressed.  At November 2002 treatment the Veteran was diagnosed 
with "rule out" bipolar disorder, depression, and PTSD.  He was 
described as less paranoid but more fatigued, and depressed with 
crying spells.  The following month he reported that he was doing 
better.  At August 2003 VA treatment he continued to have the 
diagnoses of PTSD and dysthymia, and his GAF score was 48.  In 
November 2003 the Veteran reported that getting a cat had helped 
ease his loneliness, and he indicated that he had completed his 
associate degree.  The Veteran reported in March 2004 that his 
stress and depression had increased.  In May 2004 it was noted 
that he was able to carry through on a school project, continued 
to keep a good connection with his family, was able to let go of 
things he could not control, and was stable on his medication.  

At August 2004 VA treatment the Veteran was oriented to person, 
place, and situation.  His thinking was linear, logical, and goal 
directed without hallucinations, loose associations, or paranoid 
delusions.  His mood was depressed and his eyes were downcast.  
He was tearful at times and laughed at other times during the 
appointment, and his abstract thinking was fair.  It was noted at 
September 2004 treatment that he was working part-time at a pawn 
shop and that he avoided his brother, whom he had gotten angry at 
the previous Christmas.  He had not hit anyone in 30 days, but 
had thrown objects against the wall.  At October 2004 treatment 
the Veteran said that he feared that he could be too aggressive 
in intimate relationships, so he had avoided dating for over 15 
years.  He had significant fear of being a perpetrator of sexual 
violence.

In an October 2004 statement , the Veteran described the April 
1984 rape and beating that he suffered aboard the USS Long Beach.  
He said he subsequently had to watch over his shoulder while on 
the ship for the gang that had attacked him.  The Veteran 
continued to look over his shoulder, and the only place he felt 
safe to some degree was at home.  In a January 2005 PTSD stressor 
statement the Veteran wrote that he was raped and brutally beaten 
while tied up in April 1984 aboard the USS Long Beach.  He 
indicated that he still heard and felt the beatings, did not 
trust anyone, stayed at home with his pets, prayed that no one 
was following him, and did not go out at night.

February 2005 VA treatment notes indicate that the Veteran was 
doing "quite well."  He was taking three classes and spoke of 
going to church and dating a woman.  He was making more friends, 
and felt that his confidence was building.  He still had dreams 
of the abuse but was trying to decrease the focus on those 
memories, and he felt that Effexor was helping him.
 
Regarding the evidence submitted since the Veteran's request to 
reopen the previously denied claim for major depressive disorder, 
service personnel records indicate that in June 1983 he was fined 
$300 for disobeying an order.  In November 1985 he was informed 
that he was not eligible for reenlistment.

The Veteran has continued VA psychiatric treatment.  July 2005 
treatment notes indicate that he had a more euthymic mood than 
when he first came in, and that medication and therapy appeared 
to be benefiting him.

The Veteran underwent a VA examination in May 2006 at which he 
reported sexual abuse as a child at boarding school and during 
service aboard the USS Long Beach.  He acknowledged frequent 
paranoid ideation and frequent intense anger.  He also described 
his emotions as labile, and had quite a bit of disassociation.  
On examination he was alert and fully oriented to person, place, 
time, and situation.  He was moderately oppositional and rapport 
was maintained with moderate difficulty.  Speech was 
characterized by tangential irrelevant statements, and he 
frequently avoided making direct responses.  Memory was variable 
for distant events and intact for recent ones, insight was fair, 
judgment poor, and concentration good.  His affect was moderately 
aroused and dysphoric, and he reported a sense of anxiety 
regarding the examination.  The Veteran acknowledged brief, 
transient suicidal ideation, and homicidal ideation was denied.  
There was no intent or plan for suicide and no indication of a 
formal thought disorder.  

The examiner opined that the Veteran met the criteria for PTSD, 
and that it is likely that the PTSD symptoms first manifested in 
response to the childhood sexual assaults.  In addition, he met 
the criteria for a borderline personality disorder, which often 
has a trauma-based etiology.  Sexual assault during service would 
have exacerbated those disorders.  It was also noted that he met 
the diagnostic criteria for dysthymia, a mild chronic form of 
depression, and he manifested schizoid and avoidant personality 
features.  There were no new psychiatric features that had 
appeared in the year prior to the evaluation.  A GAF score of 50 
was assigned.

At January 2007 treatment the Veteran reported problems trusting 
anyone beyond his family.  He continued individual therapy, and 
in January 2008 he began group therapy.  W.C.Y., M.D., F.A.P.A., 
of the VA Eastern Colorado Health Care System, wrote in January 
2007 that the Veteran was treated at his clinic for PTSD and that 
the condition was a direct outgrowth of military service.

In an April 2008 statement the Veteran discussed the worsening of 
his physical problems.  He was in constant pain, used a brace on 
his right leg, which gave out on him, had a bad back, had nerve 
damage in his right foot, and sometimes got dizzy from walking 
too far.  He said he had been raped and beaten on the USS Long 
Beach because he witnessed a drug bust.  He wrote on his January 
2010 VA Form 9 that his service-connected disabilities caused him 
depression because he was not able to be productive in his life.

The Board views this evidence as being new and material because, 
when presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's PTSD and major depressive 
disorder.  Therefore, it bears directly and substantially upon 
the specific matters under consideration and is so significant as 
to warrant reconsideration of the merits of the claims on appeal.  
See Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claims for service connection for 
PTSD and major depressive disorder, to include as secondary to 
his service-connected disabilities.  Where there is new and 
material evidence, "[t]his does not mean that the claim will 
always be allowed, just that the case will be reopened and the 
new evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).

The Board has carefully reviewed this case.  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to assess 
the credibility, and therefore the probative value of the 
proffered evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).  The 
Federal Circuit Court has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

As discussed above, it is not unusual for there to be an absence 
of service records documenting events, such as the April 1984 
rape and beating which the appellant alleges.  Therefore, 
evidence from sources other than the Veteran's service records 
may be used to corroborate an account of a stressor incident.  
See, e.g., Patton, supra.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  38 C.F.R. § 3.304(f)(3).  In the 
present case, the Veteran has given credible, consistent accounts 
of the April 1984 attack over a period of approximately 20 years 
during treatment at multiple VA facilities, in two VA 
examinations, and in his claims.  It is noted that the Veteran's 
service personnel records showed disciplinary problems before the 
attack.  However, he continued to serve in the Navy, and was 
rejected for reenlistment after April 1984.  Giving the benefit 
of the doubt to the Veteran, the Board finds that the in-service 
stressor, the April 1984 incident in which he was raped and 
beaten, has been corroborated by his treatment records.

The treatment notes indicate that on numerous occasions the 
Veteran has been diagnosed with PTSD due to childhood sexual 
abuse and the April 1984 incident in service.  The May 2006 VA 
examiner diagnosed the Veteran with PTSD due to the childhood 
sexual trauma, and he felt that sexual assault during service 
would have exacerbated that disorder.  


ORDER

New and material evidence having been submitted, the Veteran's 
claim for service connection for PTSD, is reopened and, to that 
extent only, the appeal as to this issue is granted.

New and material evidence having been submitted, the Veteran's 
claim for service connection for major depressive disorder, to 
include as secondary to the service connected disabilities, is 
reopened and, to that extent only, the appeal as to this issue is 
granted.

REMAND

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of 
Appeals for Veterans Claims reviewed the criteria for determining 
when a VA examination is required by applicable regulation, and 
how the Board applies 38 C.F.R. § 3.159(c) (2010).  In deciding 
whether a VA medical examination should be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has alleged that his major depressive disorder is 
secondary to his service connected disabilities, which are as 
follows: chronic lumbar strain with degenerative disc disease and 
joint disease, evaluated as 40 percent disabling; right medial 
femoral condyle injury, evaluated as 40 percent disabling; 
residuals of left ankle injury, evaluated as 20 percent 
disabling; residuals of fracture of the right fifth metatarsal 
and cuboid, evaluated as 10 percent disabling; neuritis of the 
right foot, evaluated as 10 percent disabling; and residuals of 
left elbow blunt trauma with psychophysiologic pain reaction 
associated with right medial femoral condyle injury, evaluated as 
10 percent disabling.  His combined service-connected disability 
rating is 80 percent, and he has been awarded a total disability 
rating (at the 100 percent rate) based on individual 
unemployability due to service-connected disabilities (TDIU), in 
effect since January 2001.  He also contends that his depressive 
disorder is secondary to his claimed PTSD.  The record does not 
contain a medical opinion regarding the connection between the 
Veteran's major depressive disorder and these other disabilities.

Due to the close relationship of the claims for service 
connection for PTSD and major depressive disorder under Clemons, 
supra, it is also necessary to obtain a nexus statement from the 
VA examiner regarding the Veteran's active service and PTSD.  
Furthermore, it must be determined whether there is clear and 
unmistakable evidence that the Veteran's PTSD is due to childhood 
abuse and, if so, whether it was aggravated due to service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304(b), 3.306.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any 
additional available medical records relating 
to his PTSD and major depressive disorder, or 
provide the identifying information and any 
necessary authorization to enable the RO to 
obtain such evidence on his behalf.  

2.  Schedule the Veteran for VA examination to 
determine the nature and etiology of his PTSD 
and major depressive disorder.  The claims 
folder must be made available to the examiner 
for review in connection with the examination.  
All appropriate tests and studies and/or 
consultation(s) should be accomplished.  

a.  The examiner should provide a definitive 
diagnosis of all mental disorders present, 
to include PTSD, if the required DSM-IV 
criteria are met for that disorder.  In 
evaluating whether the Veteran meets the 
DSM-IV criteria for PTSD due to his active 
service, only the verified stressor of the 
April 1984 sexual assault may be considered.  

b.  If the examiner diagnoses the Veteran 
with PTSD, the examiner should specifically 
state whether there is clear and 
unmistakable evidence (obvious or manifest) 
that it existed due to events prior to 
service and was aggravated by service.  If 
the examiner does not find that there is 
clear and unmistakable evidence that PTSD 
existed due to events prior to service and 
was aggravated by service, the examiner 
should state whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that PTSD is causally 
related to the Veteran's active service, or 
whether such a cause is unlikely (i.e., less 
than a 50-50 degree of probability).  The 
examiner should provide a rationale for all 
conclusions.

c.  If the examiner diagnoses the Veteran 
with any mental disorder other than PTSD, 
the examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any such disorder is 
causally related to the Veteran's active 
service, to include as secondary to other 
service-connected disorders, either by 
causation or aggravation; or whether such a 
cause is unlikely (i.e., less than a 50-50 
degree of probability).  The examiner should 
provide a rationale for all conclusions.

a.  Note: As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

b.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to the 
previous baseline level of disability.

c.  All opinions provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  If 
some questions cannot be answered without 
resorting to pure speculation, the 
examiner must provide a complete 
explanation as to why that is so.

3.  Thereafter, readjudicate the Veteran's 
claims of service connection for PTSD and major 
depressive disorder, to include as secondary to 
the service-connected disabilities.  If any 
benefits sought on appeal remain denied, 
provide the Veteran and his representative with 
an SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the U.S. Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


___________________________
	ANDREW J. MULLEN	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


